DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see pg. 9, line 30 of the specification).  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: housing (2) in regards to Figs. 1-5 (see pg. 9, line 31 of the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "9" have both been used to designate the processing bag in Fig. 5 whereas the reference character “9” has been used to designate the magnet in other drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference character (7) is used to represent a fluid processing reservoir (see pg. 1, line 28 of the specification) and a processing bag (see pg. 10, line 3 of the specification); reference character (8) is used to represent a filter (see pg. 1, line 29 of the specification) and a hollow fiber filter cartridge (see pg. 10, line 3 of the specification); reference character (5) is used to represent plural sealed fluid paths (see pg. 2, lines 1 and 5-6 of the specification) and the pump head/pinch valve engaging (see pg. 10, line 2 of the specification); reference character (6) is used to represent flexible tubes (see pg. 2, line 2 of the specification) and fixed PVC (see pg. 10, line 2 of the specification); and reference character (3) is used to represent a pump (see pg. 2, line 4 of the specification) and pinch valves (see pg. 10, line 1 of the specification).  
For consistency with claim 18, pg. 2, line 20 of the specification should be noted as step e. of the method to isolate a desired cell type. 
The use of the terms Dynabeads (see pg. 6, line 15 of the specification); SeraMag (see pg. 6, line 15 of the specification); EDTA (see pg. 6, lines 16-21 of the specification); Triton X-100 (see pg. 6, lines 17-18 of the specification); SDS (see pg. 6, lines 17-18 of the specification); Sepax (see pg. 9, line 22 of the specification) and ReadyMate (see pg. 9, line 27 of the specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "suspension fluid" in line 9; “the fluid paths” in line 10;  “the reservoir” in lines 11-12; “the or each fluid pump” in line 12; “the outer surfaces” in line 12; “the paths” in lines 13 and 14; and “the or each valve” in line 13.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “a suspension fluid” or “the mixed cell suspension” in line 9; “the sealed fluid paths” in line 10; “the fluid processing reservoir” in lines 11-12; “the or each at least one fluid pump” in line 12; “outer surfaces” in line 12; “the plural sealed fluid paths” in lines 13 and 14; and “the or each at least one valve” in line 13 for proper antecedent basis. 
Claim 2 is rejected as being dependent on rejected claim 1. 
Claim 3 recites the limitation "said sealed fluid paths" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite “said plural sealed fluid paths” for proper antecedent basis. 
Claim 4 recites the limitation "said fluid paths" in line 1 and “said kit” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “said plural sealed fluid paths” in line 1 and “said processing kit” in lines 1-2 for proper antecedent basis. Furthermore, the term “generally” in claim 4 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of the kit in claim 4 is rendered indefinite as it is not clear what is meant by generally flat plane.
Claim 5 recites the limitation "said fluid paths" in line 2 and “said kit” in line 2.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “said plural sealed fluid paths” and “said processing kit” in line 2 for proper antecedent basis.
Claims 6-8 are rejected as being dependent on rejected claim 1. 
Claim 9 recites the limitation "said pumps"  and “said valves” in line 2 and “said kit” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “said at least one fluid pump” and “said at least valve” in line 2 and “said processing kit”  in line 3 for proper antecedent basis.
Claim 10 recites the limitation "the kit" in line 2; “said guide rails” in line 3; and “said kit” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “the processing kit” in line 2;  “said pair of guide rails” in line 3; and “said processing kit”  in line 3 for proper antecedent basis.
Claim 11 recites the limitation “the guide rails” in line 1 and “the remaining elements” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “the pair of guide rails” in line 1 and “the remaining functional elements”  in lines 2-3 for proper antecedent basis.
Claim 12 recites the limitation “each pump” in line 1; “each valve” in line 2; “the pump head(s)” in line 4; and “the valve fingers” in line 4.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitations should recite “each of the at least one fluid pump” in line 1; “each of the at least one valve” in line 2; “the peristaltic type pump head” in line 4; and “the pinch fingers” in line 4 for proper antecedent basis.
Claim 13 recites the limitation “said kit frame” in line 2; “the pump head(s)” in line 2; “pinch valve finger(s)” in line 3; and “the frame” in lines 3 and 4. There is insufficient antecedent basis for these limitations in the claim. An “internal frame” is introduced in claim 11; “a peristaltic type pump head” is introduced in claim 12; and “pinch fingers” are introduced in claim 12, however claim 13 is dependent on claim 3. 
Claim 14 recites the limitation "said sealed fluid paths" in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite “said plural sealed fluid paths” for proper antecedent basis.
Claim 15 recites the limitation "said sealed fluid paths" in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite “said plural sealed fluid paths” for proper antecedent basis.
Claims 16 is rejected as being dependent on rejected claim 1. 
Claims 17 is rejected as being dependent on rejected claim 15. 
Claim 18 recites the limitation “the elements” in line 4.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitation should recite “the functional elements” line 4 for proper antecedent basis.
Claim 19 recites the limitations “the additional sequential steps” in lines 1-2”;  “the contents” in line 5; "said … undesired cell component" in line 6; “the remaining components” in lines 6-7; and “the remaining cells” in line 8. There is insufficient antecedent basis for these limitations in the claim. It appears the limitation should recite “further comprises additional sequential steps” in lines 1-2; “contents” in line 5; “said … undesired cell” in line 6; “remaining components” in lines 6-7; and “the remaining components” or “remaining cells” in line 8 for proper antecedent basis. 
Claims 20 is rejected as being dependent on rejected claim 19. 
Claim 21 recites the limitation "said filter chamber column" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claims 22 is rejected as being dependent on rejected claim 18. 
Claim 23 recites the limitation "said cell lysis reagent" in line 1. There is insufficient antecedent basis for this limitation in the claim. A cell lysis reagent is introduced in claim 19, however claim 23 is dependent on claim 22 which is dependent on claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 14-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2017/0315121 to Wegener et al. (herein Wegener).
Regarding claim 1, Wegener teaches a cell processing system for separating target cells from a biological fluid (i.e. mixed cell suspension) (see [0004]).  The cell processing system includes a processor 100, 200 to receive the biological fluid wherein the processor comprises a disposable fluid circuit 100 (i.e. fluid arrangement) and reusable hardware (see Figs. 1-3; [0028]). The reusable hardware apparatus 200 (i.e. housing) may include a plurality of peristaltic pumps 202, 204, and 206 and clamps 210, 212, 214, 216, 218, 220, and 222 used to control the flow of the cell suspension through different segments of the disposable set (i.e. pinch valves) (see [0037]; Fig. 3). Apparatus 200 further comprises magnets (see [0040]). Wegener teaches wherein the circuit 100 is a closed system (see [0029]). The disposable fluid circuit 100 comprises in-process container 102 (i.e. fluid processing reservoir) (see [0028 -0029]; Fig. 2), a first separator in the form of a spinning membrane 101 (i.e. filter) (see [0028]; Fig. 2) for separating cells from the biological fluid (see [0036]), and plural sealed fluid paths comprising tubing 106, 120, 128, 132a, 132b, 162, 166, and 168 wherein tubing 162 and 168 fluidically connects in-process container 122 and spinning membrane 101 and tubing 162, 166, and 168 are received by at least one pump 202, 204, and 206 to pump fluid through said tubing (see [0028]; Figs. 1-2). Wegener teaches the tubing is made of conventional medical grade plastic that is inherently flexible (see [0030]). Wegener teaches the magnets cause the spinning membrane separator to rotate (see [0040]). 

Regarding claim 2, Wegener teaches all the limitations of claim 1 above. 
As mentioned above, Wegener teaches at least one fluid pump, at least one valve (see [0037]; Fig. 3) and magnets (see [0040]) are present in the cell processing system. 

Regarding claims 3 and 4, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches wherein the fluid circuit 100 is disposable (see [ 0028]) and arranged in a flat plane while inside the hardware apparatus 200 (see Figs. 1-2). As the hardware apparatus 200 is reusable (see [0030]; Fig. 1), inherently the fluid circuit 100 comprising in-processing container 122 (i.e. fluid processing reservoir) (see [0028 - 0029]; Fig. 2), the plural sealed fluid paths (see Fig. 2), and the spinning membrane 101 would read on a kit that could be inserted, removed, and replaced in the reusable hardware apparatus 200. 

Regarding claim 5, Wegener teaches all the limitations of claim 3 above. 
Wegener teaches the source container 102 may initially be disconnected from the disposable set, and may be attached at the time of use wherein source container 102 may have one or more access sites 103, 105 which are adapted for connection to fluid circuit 100 at docking site 104 (see [0032]; Fig. 2). Access sites 103,105 and docking site 104 read on “selection component slots” as recited in the instant claim that connect tubing (i.e. sealed fluid path) attached to source container 102 to in-process container 122 (i.e. fluid processing reservoir) (see Fig. 2).

Regarding claim 8, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches apparatus 200 includes weight scales from which in-process container 122 (i.e. fluid processing reservoir) be weighed during washing or any other procedure (see [0039]; Fig. 1). 

Regarding claim 9, Wegener teaches all the limitations of claim 3 above. 
Wegener teaches pumps 202, 204, and 206 are located on front panel 201 of reusable hardware apparatus 200 (see [0037]; Fig. 1) wherein front panel 201 would inherently have to be removed for insertion or removal of the fluid circuit 100 (see Figs. 1-3) therefore putting pumps 202, 204, and 206 in a retracted position. Once front panel 201 is returned to its original position after insertion of fluid circuit 100, as shown in Fig. 1, the tubing is connected to said pumps thus “driven into an operational position” as recited in the instant claim. 

Regarding claim 14, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches adding antibody magnetic beads to the solution inside in-process container 122 and allowing interaction between the conjugated antibody beads in solution and the target cells (see [0076]).

Regarding claim 15, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches the contents of in-process container 122 (i.e. fluid processing reservoir) may be diluted with wash medium in container 135a or 135b in preparation for pass through separator 101 wherein the wash medium is a buffer comprising EDTA (i.e. cell lysis buffer) (see [see 0054]). 5

Regarding claim 16, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches processing biological fluid such as blood (i.e. whole blood) or blood components using the reusable processing apparatus and disposable fluid circuit (see [0003]). 

Regarding claim 17, Wegener teaches all the limitations of claim 15 above. 
Wegener teaches a wash media buffer comprising EDTA and/or saline (see [0054]) which reads on red blood cell (RBC) lysis buffer as recited in the instant claim. 

Regarding claim 18, Wegener teaches all the limitations of claim 1 above. 
Wegener teaches steps (i.e. method) in processing biological cells and performing target cell selection (see [0052]; Fig. 5A) comprising: a) providing the system as defined in Claim 1 (see [0052]; Fig. 1); b) mounting sterile circuit 100 onto apparatus 200 wherein fluid circuit is properly connected and installed (see [0052]; Figs. 1 and 5A); c) transferring the sample in container 102 to in-process container 122 (i.e. fluid processing reservoir) (see [0053]; Figs. 2 and 5A); d) adding antibody magnetic beads to the solution in the in-process container 122 and allowing interaction between the conjugated antibody beads in solution and the target cells (see [0076]); and e) using the permanent magnets to activate an annular drive member or “spinner” 248 (see Fig. 1) causing the spinning membrane separator 101(i.e. filter) to rotate (see [0040]) wherein target cells may be transferred to in-process container 122 (see [0053]) and transfer supernatant (i.e. undesired cell type) to waste/filtrate bag 140 (see [0054]; Fig. 2). 

Regarding claim 19, Wegener teaches all the limitations of claim 18 above. 
Wegener teaches the method further comprises the additional sequential steps: (i) adding a buffer comprising EDTA (i.e. cell lysis reagent) to in-process container 122 (i.e. fluid processing reservoir) to mix with the cell suspension (see [0053]); (ii) the contents of in-process container 122 are then circulated through the system comprising separator 101 wherein the mixture is separated into target cells and supernatant, the supernatant (i.e. lysed undesired cell components) are directed to waste/filtrate bag 140, and the target cells are directed toward product/retentate container 150 (see [0054]) wherein the retentate container or product container 150 may transferred to source container 102 (see [0031]) and subsequently transferred to in-process container 122 (i.e. fluid processing reservoir) (see [0053]); (iii) washing the remaining cells by adding buff solution to in-process container 122 (see [0053]). As multiple cycles can be performed and the beads can be adding during any cycle, the above steps can be performed after step c) and before step d) as described above. 

Regarding claim 22, Wegener teaches all the limitations of claim 18 above.
Wegener teaches processing biological fluid such as blood (i.e. whole blood) or blood components using the reusable processing apparatus and disposable fluid circuit (see [0003]). 

Regarding claim 23, Wegener teaches all the limitations of claim 22 above.
Wegener teaches a wash media buffer comprising EDTA and/or saline (see [0054]) which reads on red blood cell (RBC) lysis buffer as recited in the instant claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2017/0315121 to Wegener et al. (herein Wegener) in view of United States Patent Application Publication US 2019/0212233 to Jovanovich et al. (herein Jovanovich) with and effective filing date of 29 November 2016.
Regarding claim 6, Wegener teaches all the limitations of claim 1 above.
Wegener fails to teach “wherein said magnet is present in said system on a motorized arm” as recited in the instant claim. 
Jovanovich teaches a sample processing system that processes original or processed samples for bioanalysis that includes isolating cells (see [0054]). Jovanovich teaches a single-sample magnetic processing module that has a motor for moving a magnet on arm (see [0216]). 
Jovanovich and Wegener are analogous in the field of cell processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the magnets of Wegener to be on the motorized of Jovanovich for the benefit of moving the magnets in a linear, circular, or other geometric directions (see [0216] of Jovanovich). 

Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2017/0315121 to Wegener et al. (herein Wegener) in view of United States Patent Application Publication US 2016/0312168 to Pizzi.
Regarding claim 7, Wegener teaches all the limitations of claim 1 above. 
Wegener fails to teach “wherein said filter is a hollow fibre filter” as recited in the instant claim. 
Pizzi teaches an apparatus for cell cultivation involving a cell separator (see abstract) comprising a hollow fiber filter cartridge (see [0023]). 
Pizzi and Wegener are analogous in the field of cell processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spinning membrane of Wegener to be the hollow fiber filter cartridge of Pizzi for the benefit of perfusion cultivation up to very high cell densities without any issues of filter/fiber blockage (see [0023] of Pizzi). 

Regarding claim 20, Wegener teaches all the limitations of claim 19 above. 
Wegener fails to teach “wherein said filter is a hollow fibre filter” as recited in the instant claim. 
Pizzi teaches an apparatus for cell cultivation involving a cell separator (see abstract) comprising a hollow fiber filter cartridge (see [0023]). 
Pizzi and Wegener are analogous in the field of cell processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spinning membrane of Wegener to be the hollow fiber filter cartridge of Pizzi for the benefit of perfusion cultivation up to very high cell densities without any issues of filter/fiber blockage (see [0023] of Pizzi). 

Regarding claim 21, Wegener in view of Pizzi teaches all the limitations of claim 20 above.
Wegener teaches wherein separator 101, which is a filter chamber column (see Fig. 4) separates cell suspension into target cells and supernatant (i.e. undesired cell components) (see [0054]). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2017/0315121 to Wegener et al. (herein Wegener) in view of United States Patent Application Publication US 2013/0210130 to Larcher et al. (herein Larcher) as cited in the IDS.
Regarding claims 10 and 11, Wegener teaches all the limitations of claim 3 above. 
Wegener fails to teach “wherein the housing includes a pair of guide rails to guide the kit into the housing during insertion said guide rails and said kit having complementary guiding formations including a stop feature” or “wherein the guide rails are supported on an internal frame, and the internal frame supports also the remaining elements” as recited in the instant claims. 
Larcher teaches an automated cell culture arrangement comprising a bioreactor including cell isolation vessels (see [0008-0010]). The cell culture arrangement further comprises a housing comprising guide bars or rail elements along with tool modules for cell processing can be moved (see [0034]). Furthermore, Larcher teaches bioreactor (i.e. cell isolation system) holder which moves along guide bars 310 (see [0081]; Figs. 3a-b). As shown in Figs. 3a-b, movement of the bioreactor is limited by the dimension of cell processing rack 107 (see [0081]) (i.e. internal frame) therefore functioning as a stop feature. Furthermore, as shown in Figs. 3a-b, internal frame 107 supports remaining elements of the housing (see [0081]). 
Larcher and Wegener are analogous in the field of cell processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reusable apparatus (i.e. housing) of Wegener to comprise the guide bars or rail elements supported on the internal frame of Larcher for the benefit of a support structure (see [0081] of Larcher) and allowing tool modules to be shared among other systems configured with a cell processing rack (see [0034] of Larcher). 

Regarding claim 12, Wegener in view of Larcher teaches all the limitations of claim 11 above.
As mentioned above, the reusable hardware apparatus 200 (i.e. housing) may include a plurality of peristaltic pumps 202, 204, and 206 and clamps 210, 212, 214, 216, 218, 220, and 202 used to control the flow of the cell suspension through different segments of the disposable set (i.e. pinch valves) (see [0037]; Fig. 3). As shown in Figs. 1 and 3 there are projections off of clamps 210, 212, 214, 216, 218, 220, and 222 for pinching the tubing (i.e. pinch fingers). As shown in Fig. 1, reusable apparatus 200 has openings (i.e. faces) wherein the pumps and clamps are placed and connect (i.e. react) with the tubing of fluid circuit 100 to exert forces on said tubing. Inherently, the internal frame of Wegener as modified by Larcher would support these “reaction faces” as the internal frame supports the fluid circuit 100. 

Regarding claim 13, Wegener teaches all the limitations of claim 3 above. 
Wegener fails to teach “said kit frame” as recited in the instant claim. 
Larcher teaches an automated cell culture arrangement comprising a bioreactor including cell isolation vessels (see [0008-0010]). The cell culture arrangement further comprises a housing comprising guide bars or rail elements along with tool modules for cell processing can be moved (see [0034]). Furthermore, Larcher teaches bioreactor (i.e. cell isolation system) holder which moves along guide bars 310 (see [0081]; Figs. 3a-b). As shown in Figs. 3a-b, movement of the bioreactor is limited by the dimension of cell processing rack 107 (see [0081]) (i.e. internal frame) therefore functioning as a stop feature. Furthermore, as shown in Figs. 3a-b, internal frame 107 supports remaining elements of the housing (see [0081]). 
Larcher and Wegener are analogous in the field of cell processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reusable apparatus (i.e. housing) of Wegener to comprise the internal frame of Larcher for the benefit of a support structure (see [0081] of Larcher). 
As mentioned above, the reusable hardware apparatus 200 (i.e. housing) may include a plurality of peristaltic pumps 202, 204, and 206 and clamps 210, 212, 214, 216, 218, 220, and 202 used to control the flow of the cell suspension through different segments of the disposable set (i.e. pinch valves) (see [0037]; Fig. 3). As shown in Figs. 1 and 3 there are projections off of clamps 210, 212, 214, 216, 218, 220, and 222 for pinching the tubing (i.e. pinch fingers). As shown in Fig. 1, reusable apparatus 200 has openings wherein the pumps and clamps are placed and connect with the tubing of fluid circuit 100 to exert forces on said tubing. Inherently, the internal frame that supports the fluid circuit 100 of Wegener as modified by Larcher would comprise one or more through-apertures allowing the pump heads of the peristaltic pumps and pinch valve fingers to access the flexible tubes. As shown in Fig. 1, reusable apparatus 200 has openings (i.e. faces) wherein the pumps and clamps are placed and connect (i.e. react) with the tubing of fluid circuit 100 to exert forces on said tubing. The system as described would be capable of “allowing the pump head(s) and pinch valve finger(s) to access the flexible tubes from one side of the frame and the reaction faces to access the flexible tubes on the opposing side of the frame” as recited in the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797